Case 1:20-cv-00044-WES-LDA Document 40 Filed 12/01/20 Page 1 of 42 PageID #: 643




                    UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF RHODE ISLAND
 ___________________________________
                                     )
 BUREAU OF CONSUMER FINANCIAL        )
 PROTECTION,                         )
                                     )
      Plaintiff,                     )
                                     )
           v.                        )    C.A. No. 20-044 WES
                                     )
 CITIZENS BANK, N.A.,                )
                                     )
                                     )
      Defendant.                     )
 ___________________________________)

                              OPINION AND ORDER

       Defendant Citizens Bank, N.A. moves to dismiss all counts of

 Plaintiff Bureau of Consumer Financial Protection’s Complaint,

 arguing that the claims are time-barred, the case cannot proceed

 due to the separation of powers violation identified in Seila Law

 LLC v. CFPB, 140 S. Ct. 2183 (2020), and Plaintiff’s funding

 structure is unconstitutional.       Defendant also argues that certain

 claims and prayers for relief should be dismissed because they are

 inadequately pled.      For the following reasons, Defendant’s Motion

 to Dismiss, ECF No. 14, is DENIED.

 I.    Background

       On April 22, 2016, the Bureau of Consumer Financial Protection

 (“CFPB”) issued a Civil Investigative Demand (“CID”) to Citizens

 “to determine whether Citizens Bank engaged in, or was engaging

 in, unlawful acts and practices in connection with claims of
Case 1:20-cv-00044-WES-LDA Document 40 Filed 12/01/20 Page 2 of 42 PageID #: 644




 billing errors or fraud relating to credit cards, or the provisions

 of credit counseling information to customers . . . .”                  Tolling

 Agreement, Richman Decl. Ex. 6, ECF No. 15-6.               The parties later

 signed agreements tolling all relevant statutes of limitations

 from       February   23,   2017,   to   January   31,   2020.   See    Tolling

 Agreements, Richman Decl. Exs. 6-12, ECF Nos. 15-6 to 15-12. 1               On

 the penultimate day of tolling, the CFPB filed its Complaint,

 alleging that Citizens violated the Truth in Lending Act (“TILA”),

 15 U.S.C. § 1601 et seq., and the Consumer Financial Protection

 Act (“CFPA”), 12 U.S.C. § 5481 et seq., in its dealings with credit

 card customers. 2       See Compl., ECF No. 1.       The alleged violations

 began in 2010 or earlier and ended, depending on the violation,

 sometime in 2015 or 2016.           See id. ¶¶ 15, 20, 22, 23.         Citizens

 moved to dismiss pursuant to Rules 12(b)(1) and 12(b)(6) of the



        Although the Complaint does not reference these agreements,
        1

 Citizens attached them to its Motion to Dismiss, and neither party
 disputes their authenticity.     See Tolling Agreements, Richman
 Decl. Exs. 6-12, ECF Nos. 15-6 to 15-12.

        Counts I and II allege that when some credit cardholders
        2

 reported unauthorized use on their cards, Citizens automatically
 denied the claims if the customers did not complete a “Fraud
 Affidavit” averring to their claims at the penalty of perjury.
 Compl. ¶¶ 31-38. Counts III and IV allege that Citizens failed to
 refund certain finance charges and fees that accrued as the result
 of charges later deemed to be unauthorized. Id. ¶¶ 39-46. Counts
 V and VI allege that Citizens failed to provide required written
 notices of acknowledgment and denial in response to written billing
 error claims submitted by cardholders. Id. ¶¶ 47-54. Counts VII
 and VIII allege that Citizens failed to refer cardholders to credit
 counseling, as required by law. Id. ¶¶ 55-62.


                                           2
Case 1:20-cv-00044-WES-LDA Document 40 Filed 12/01/20 Page 3 of 42 PageID #: 645




 Federal Rules of Civil Procedure, arguing (1) the claims are time-

 barred; (2) the CFPB is unconstitutional in multiple ways, thus

 requiring dismissal of the case; and (3) certain claims and prayers

 for relief are inadequately pled.            See Mem. in Supp. of Mot. to

 Dismiss (“Mot. to Dismiss”) 10, 15, 23, ECF No. 14-1.

       To understand the Bank’s constitutional argument, greater

 context is needed.        Prior to and during this case, the CFPB has

 been in peril.      The brainchild of then-Professor and now-Senator

 Elizabeth Warren, the CFPB was created in the wake of the “Great

 Recession” as part of the Dodd-Frank Act.             See Seila Law, 140 S.

 Ct.   at   2192;   id.   at   2244   (Kagan,    J.,   concurring    in   part).

 Professor Warren envisioned an agency led by an independent board,

 like that of the Federal Reserve.          See PHH Corp. v. CFPB, 839 F.3d

 1, 6 (D.C. Cir. 2016) (“PHH I”), reh’g en banc granted, order

 vacated (Feb. 16, 2017), on reh’g en banc, 881 F.3d 75 (D.C. Cir.

 2018) (“PHH II”) (citation omitted).             But in the end, the CFPA,

 which was passed as part of the Dodd-Frank Act, established the

 CFPB with just a single Director, appointed for a five-year term

 and removable only for inefficiency, neglect, or malfeasance.                 See

 12 U.S.C. § 5491(c)(1), (3).

       In   2017,   the    Department    of     Justice   argued    in    a   case

 challenging the CFPA that this for-cause removal provision was

 unconstitutional.        See Brief for United States as Amicus Curiae

 23, PHH II (No. 15-1177), 2017 WL 1035617.            Lower federal courts,


                                        3
Case 1:20-cv-00044-WES-LDA Document 40 Filed 12/01/20 Page 4 of 42 PageID #: 646




 however, concluded otherwise.            See PHH II, 881 F.3d at 77; CFPB v.

 Seila Law LLC, 923 F.3d 680, 683 (9th Cir. 2019), vacated and

 remanded, 140 S. Ct. 2183 (2020).                 One of those cases made its way

 to    the   Supreme    Court,    where    the          CFPB   relented,     adopting     the

 position of the Department of Justice.                       See Seila Law, 140 S. Ct.

 at 2195.     In September 2019, CFPB Director Kathleen Kraninger also

 sent a letter to Congress stating that the for-cause removal

 provision was unconstitutional.               See Letter from Director Kathleen

 Kraninger to Speaker Nancy Pelosi 1 (Sept. 17, 2019), ECF No. 15-

 3.    She maintained, however, that the provision was severable and

 that the CFPB could thus continue to operate with her at the helm.

 See id. at 2-3.        The Supreme Court agreed.                See Seila Law, 140 S.

 Ct. at 2192, 2197.       The Court declined, however, to answer whether

 post-severance        ratification       of       an    enforcement       action   by    the

 Director would cure the constitutional infirmity. See id. at 2208.

        Shortly thereafter, Director Kraninger ratified the agency’s

 action in this case.           See Kraninger Decl. 2, ECF No. 26-1.                     This

 Court requested supplemental briefing regarding the impact of

 Seila Law, and specifically the effectiveness (or not) of the

 ratification; the Court heard oral argument on October 20, 2020.

 II.    Legal Standard

        Under Rule 12(b)(6) of the Federal Rules of Civil Procedure,

 to    survive   a     motion    to   dismiss,           “a    complaint    must    contain

 sufficient factual matter, accepted as true, to ‘state a claim to


                                               4
Case 1:20-cv-00044-WES-LDA Document 40 Filed 12/01/20 Page 5 of 42 PageID #: 647




 relief that is plausible on its face.’”                   Ashcroft v. Iqbal, 556

 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

 544, 570 (2007)).       “Where a complaint pleads facts that are merely

 consistent with a defendant’s liability, it stops short of the

 line   between     possibility          and   plausibility    of    entitlement   to

 relief.”        Id. at 678 (citation and quotations omitted).                     In

 addition to the Complaint, the Court may consider “documents the

 authenticity of which are not disputed by the parties; . . .

 documents    central     to   the       plaintiffs’      claims;    [and]   documents

 sufficiently referred to in the complaint.”                   Curran v. Cousins,

 509 F.3d 36, 44 (1st Cir. 2007) (citation and quotations omitted).

        Under Rule 12(b)(1) of the Federal Rules of Civil Procedure,

 the legal standard is “similar to that accorded a dismissal for

 failure to state a claim[.]”                  Murphy v. United States, 45 F.3d

 520, 522 (1st Cir. 1995).                The Court must grant the motion to

 dismiss “[i]f the well-pleaded facts, evaluated in that generous

 manner,    do    not   support      a    finding    of    federal    subject-matter

 jurisdiction.”         Fothergill v. United States, 566 F.3d 248, 251

 (1st Cir. 2009). Under Rule 12(b)(1), the Court has wider latitude

 to consider materials outside the pleadings.                  See Menge v. N. Am.

 Specialty Ins. Co., 905 F. Supp. 2d 414, 416 (D.R.I. 2012) (citing

 Gonzalez v. United States, 284 F.3d 281, 288 (1st Cir. 2002)).




                                               5
Case 1:20-cv-00044-WES-LDA Document 40 Filed 12/01/20 Page 6 of 42 PageID #: 648




 III. Discussion

        1.     Statute of Limitations

        The    CFPB     is     tasked    with        enforcing        nineteen    consumer

 protection     statutes,       including          the    CFPA    (the   CFPB’s   enabling

 statute) and TILA.          See 12 U.S.C. § 5481(12) and (14); see also

 id. § 5581.          Counts I, III, and V are brought under TILA, its

 implementing Regulation Z, and the Official Staff Interpretations

 of Regulation Z (“staff commentary”).                         Counts II, IV, and VI are

 brought based on the same conduct alleged in Counts I, III, and V,

 respectively, but are pled under the CFPA.                       See 15 U.S.C. § 1607(b)

 (“[A] violation of any requirement imposed under [TILA] shall be

 deemed to be a violation of [the CFPA].”).

        TILA imposes various restrictions on the ways in which lenders

 interact      with    their    customers.               The    act   also    contains   two

 provisions providing for enforcement of those restrictions:                             15

 U.S.C. §§ 1607 and 1640.           Citizens contends that the CFPB’s claims

 here    are    governed       by   §   1640       and     its     one-year    statute    of

 limitations.     See Mot. to Dismiss 15.                 Conversely, the CFPB argues

 that the claims are brought pursuant to § 1607, which states that

 TILA compliance shall be enforced under Subtitle E of the CFPA.

 See Pl.’s Opp’n 7-8, ECF No. 19.                    Subtitle E, in turn, provides

 that claims must be brought within three years of their discovery

 by the CFPB.         12 U.S.C. § 5564(g)(1).




                                               6
Case 1:20-cv-00044-WES-LDA Document 40 Filed 12/01/20 Page 7 of 42 PageID #: 649




       The Complaint alleges that the unlawful conduct began (at the

 latest) in 2010 and ended sometime between early 2015 and early

 2016.     See Compl. ¶¶ 15, 20, 22, 23.      Per the tolling agreements,

 all relevant statutes of limitations were tolled from February 23,

 2017, until January 31, 2020.          See Tolling Agreements, Richman

 Decl. Exs. 6-12, ECF Nos. 15-6 to 15-12.            Thus, if Citizens is

 correct, and a one-year deadline applies, all the claims were time-

 barred prior to the start of the tolling agreements, and the entire

 case must be dismissed.       Conversely, if the CFPB is correct that

 a three-year discovery period applies, the statute of limitations

 had not expired at the time that the tolling agreements were

 signed.     Assuming that the tolling agreements were valid (more on

 this in Section III(2)(b)), none of the claims would be time-

 barred. 3   For the following reasons, the Court concludes that the

 three-year limit controls.

              a.   Statutory Language

       “[S]tatutory interpretation turns on the language itself, the

 specific context in which that language is used, and the broader


       3To be fully accurate, if the CFPB had discovered some of
 the violations prior to 2015, some of the claims could be time-
 barred in part. But Citizens makes no such assertion. Moreover,
 because the date of discovery is not contained within the
 Complaint, any dispute regarding the date of discovery must be
 left for summary judgment or trial. See Alvarez-Mauras v. Banco
 Pop. of Puerto Rico, 919 F.3d 617, 628 (1st Cir. 2019) (stating
 that statute of limitations can be basis for a motion to dismiss
 “as long as the facts [are] clear on the face of the plaintiff’s
 pleadings” (citation and quotations omitted)).


                                       7
Case 1:20-cv-00044-WES-LDA Document 40 Filed 12/01/20 Page 8 of 42 PageID #: 650




 context of the statute as a whole.”            Nken v. Holder, 556 U.S. 418,

 426 (2009) (citation and quotations omitted).               In the absence of

 ambiguity or absurdity, “courts must presume that a legislature

 says in a statute what it means and means in a statute what it

 says there.”      Carcieri v. Salazar, 555 U.S. 379, 392-393 (2009)

 (citation and quotations omitted).

       Section 1640, titled “Civil liability,” provides that “any

 creditor who fails to comply with any requirement imposed under

 this part . . . with respect to any person is liable to such person

 . . . .”     15 U.S.C. § 1640(a).         “[A]ny action under this section

 may be brought . . . within one year . . . of the violation . . .

 .”   Id. § 1640(e).        An enforcement action may also be brought by

 the appropriate state attorney general within three years of the

 violation.     Id.    “The State attorney general shall provide prior

 written notice of any such civil action to the Federal agency

 responsible for enforcement under [§ 1607,]” and the federal agency

 may intervene.       Id.

       Section 1607, titled “Administrative enforcement,” provides:

 “Enforcing Agencies[.]             Subject to subtitle B of the [CFPA],

 compliance with the requirements imposed under this subchapter

 shall   be   enforced      under    [various   statutes,   including]   .   .   .

 subtitle E of the [CFPA], by the [CFPB], with respect to any person

 subject to this subchapter.”           Id. § 1607(a).      “For the purpose of

 the exercise by [the CFPB] of its powers under [the CFPA], a


                                          8
Case 1:20-cv-00044-WES-LDA Document 40 Filed 12/01/20 Page 9 of 42 PageID #: 651




 violation of any requirement imposed under this subchapter shall

 be deemed to be a violation of [the CFPA].”          Id. § 1607(b).

       Subtitle E of the CFPA, as referenced in § 1607, provides a

 general cause of action for the CFPB:          “If any person violates a

 Federal consumer financial law, the [CFPB] may . . . commence a

 civil action against such person to impose a civil penalty or to

 seek all appropriate legal or equitable relief . . . .”           12 U.S.C.

 § 5564(a).       However, “[a]n action arising under [the CFPA] does

 not include claims arising solely under enumerated consumer laws.”

 Id. § 5564(g)(2)(A). 4      “Except as otherwise permitted by law or

 equity, no action may be brought under [the CFPA] more than 3 years

 after the date of discovery of the violation.”           Id. § 5564(g)(1).

             b.     Statutory Interpretation

       The CFPB argues that § 1640 controls actions brought by

 private individuals, while § 1607 governs actions brought by

 federal agencies (whether in court or otherwise).          See Pl.’s Opp’n

 7-16.     Because § 1607 states that such actions are brought under

 Subtitle E of the CFPA, the CFPB maintains that Subtitle E’s three-

 year statute of limitations applies.          Pl.’s Opp’n 8-9.     Citizens

 contends that TILA’s division of labor falls along a different


       4The counts brought under the CFPA are pled under 12 U.S.C.
 § 5536(a)(1)(A), which prohibits a “covered person” or “service
 provider” from violating a federal consumer financial law. See 12
 U.S.C. § 5536(a)(1)(A).    Due to the additional element of the
 defendant’s status as a covered person or service provider, these
 counts do not arise solely under enumerated consumer laws.


                                       9
Case 1:20-cv-00044-WES-LDA Document 40 Filed 12/01/20 Page 10 of 42 PageID #: 652




  axis:     § 1640 controls all actions brought in court, including by

  the CFPB, while § 1607 governs only administrative actions.              See

  Mot. to Dismiss 15-22.        Therefore, Citizens maintains that the

  one-year limitation in § 1640 applies.         See id.

        Several factors weigh in the CFPB’s favor.            First, § 1640

  specifically provides that a creditor who violates TILA “with

  respect to any person is liable to such person[.]”             15 U.S.C. §

  1640(a) (emphasis added).      Section 1640 contains no other language

  specifically creating a cause of action, except for the language

  that allows state attorneys general to bring suit and federal

  agencies to intervene in a state attorney general’s action.              See

  id. § 1640(e). Therefore, the plain language indicates that § 1640

  only governs cases brought by individuals or state attorneys

  general.     Indeed, the Courts of Appeals for the Third and Eighth

  Circuits have each referred to § 1640 as creating a “private right

  of action.”    Vallies v. Sky Bank, 591 F.3d 152, 156 (3d Cir. 2009);

  Citizens State Bank of Marshfield, Mo. v. Fed. Deposit Ins. Corp.,

  751 F.2d 209, 217 (8th Cir. 1984). 5


        5Citizens asserts that the Eighth Circuit “appl[ied] Section
  1640’s limitations against the FDIC.” Mot. to Dismiss 17 (citing
  Citizens State Bank of Marshfield, Mo. v. FDIC, 751 F.2d 209, 218
  (8th Cir. 1984)). True, but not for reasons that help Citizens.
  Relying on § 1640’s “private right of action[,]” the court held
  that TILA created no mechanism for administrative agencies to seek
  restitution, not that § 1640 governed the enforcement proceeding
  or that the one-year limitation precluded relief. See Citizens
  State Bank, 751 F.2d at 217.     Of course, the CFPA subsequently
  gave the CFPB authority to seek restitution and other forms of


                                       10
Case 1:20-cv-00044-WES-LDA Document 40 Filed 12/01/20 Page 11 of 42 PageID #: 653




        Surveying this statutory landscape, the District of Southern

  Florida     “conclude[d]     that    [§ 1640]     does      not   apply   to

  administrative actions” and that the CFPA’s three-year limitation

  instead governs the CFPB’s civil enforcement actions.               CFPB v.

  Ocwen Fin. Corp., No. 17-80495, 2019 U.S. Dist. LEXIS 152336, at

  *74 (S.D. Fla. Sept. 5, 2019).         The court in FTC v. CompuCredit

  Corp., No. 1:08-CV-1976-BBM-RGV, 2008 WL 8762850 (N.D. Ga. Oct. 8,

  2008), was faced with a similar situation.            There, the Federal

  Trade Commission (“FTC”) brought an enforcement action under both

  the Fair Debt Collection Practices Act (“FDCPA”) and the Federal

  Trade Commission Act (“FTC Act”).         See id. at *10.    The court ruled

  that a certain section of the FDCPA did not govern the FTC’s

  actions because that section was limited “to actions by ‘consumers’

  against ‘debt collectors’” (similar to § 1640’s use of “person”).

  Id. (quoting 15 U.S.C. § 1692k(d) and citing Weiss v. Regal

  Collections, 385 F.3d 337, 341 (3d Cir. 2004), abrogated on other

  grounds by Campbell-Ewald Co. v. Gomez, 577 U.S. 153, 168 (2016)).

  Instead, the court ruled that the FTC’s cause of action came from

  15 U.S.C. § 1692l(a), which - using language nearly identical to

  § 1607 - allows the FTC to enforce violations of the FDCPA and




  relief for violations of TILA. See 12 U.S.C. § 5565(a). Thus,
  Citizens State Bank actually provides mild support for the CFPB’s
  position that § 1640 does not govern civil enforcement actions
  brought by administrative agencies.


                                       11
Case 1:20-cv-00044-WES-LDA Document 40 Filed 12/01/20 Page 12 of 42 PageID #: 654




  deems those violations to be violations of the FTC Act. 6           See id.

  Thus, the relevant statute of limitation was contained within the

  FTC Act, not the FDCPA. See id.; see also CFPB v. Weltman, Weinberg

  & Reis Co., L.P.A., No. 1:17 CV 817, 2017 WL 4348916, at *7 (N.D.

  Ohio Sept. 29, 2017) (“find[ing] the reasoning in CompuCredit to

  be persuasive”).     This logic applies equally here and supports the

  CFPB’s position.

        On the other hand, Citizens points to CFPB v. ITT Educ.

  Servs., Inc., 219 F. Supp. 3d 878 (S.D. Ind. 2015) (“ITT”), in

  which the court held that the one-year limitation period in § 1640

  applied to the CFPB’s civil actions:

        First, we see no persuasive evidence that 15 U.S.C. §
        1640 governs only private civil actions. The provision
        itself does not exclude actions in which a government
        agency is the plaintiff, and in fact it explicitly
        recognizes the possibility of intervention by federal
        agencies in civil suits initiated by private parties.
        15 U.S.C. § 1640(e)(1). Second, agency interpretations
        support the conclusion that the agency enforcement
        powers contemplated by Section 1607 are administrative

        6Compare 15 U.S.C. § 1692l(a) (“[The FTC] shall be authorized
  to enforce compliance with this subchapter, except to the extent
  that enforcement of the requirements imposed under this subchapter
  is specifically committed to another Government agency . . . ,
  subject to subtitle B of the [CFPA]. For purpose of the exercise
  by the [FTC] of its functions and powers under the [FTC ACT,] a
  violation of this subchapter shall be deemed an unfair or deceptive
  act or practice in violation of that Act.”) with id. § 1607(a)
  (“Subject to subtitle B of the [CFPA], compliance with the
  requirements imposed under this subchapter shall be enforced under
  . . . subtitle E of the [CFPA], by the [CFPB] . . . .”) and id.
  § 1607(b) (“For the purpose of the exercise by [the CFPB] of its
  powers under [the CFPA], a violation of any requirement imposed
  under this subchapter shall be deemed to be a violation of a
  requirement imposed under [the CFPA].”).


                                       12
Case 1:20-cv-00044-WES-LDA Document 40 Filed 12/01/20 Page 13 of 42 PageID #: 655




         in nature, and are separate from any authorization to
         file civil suits.      In interpreting its enforcement
         authority under TILA, the Comptroller of the Currency
         stated   that    “[t]he   Comptroller’s   administrative
         authority to enforce compliance with [TILA] and
         Regulation Z . . . [is] based on [15 U.S.C. § 1607, which
         is] separate from and independent of the civil liability
         provisions of . . . [TILA].” OCC Interpretive Letter,
         Fed. Banking L. Rep. 85,040 (Oct. 6, 1977). Similarly,
         the Federal Reserve’s interpretive manual for Regulation
         Z states that “regulatory administrative enforcement
         actions . . . are not subject to the one-year statute of
         limitations.”   Fed. Reserve Board Consumer Compliance
         Handbook, Regulation Z at 57 (Nov. 2013) (emphasis
         added).

  Id. at 922–23 (some citations omitted).

         However, this Court does not find the agency interpretations

  on which the ITT court relied to be persuasive.                    The court quoted

  a 1977 letter from the Comptroller of the Currency to support the

  proposition that § 1607 governs only administrative actions, not

  court actions, but the next (unquoted) sentence in the letter

  implies the very opposite:             “[W]e note that although individual

  borrowers are restricted . . . by a one-year statute of limitations

  the Comptroller is not restricted by any statute of limitations

  under [TILA].”           OCC Interpretive Letter, Fed. Banking L. Rep.

  85,040, 1977 WL 23261, at *1 (Oct. 6, 1977).                  The ITT court also

  relied   on    a    passage     from   the    Federal    Reserve’s    Regulation    Z

  handbook from 2013 stating that the one-year limitation does not

  apply to regulatory administrative enforcement actions (which by

  implication do not include court actions).                See 219 F. Supp. 3d at

  923.     But       the   2015   version      of   the   handbook    makes   no   such


                                               13
Case 1:20-cv-00044-WES-LDA Document 40 Filed 12/01/20 Page 14 of 42 PageID #: 656




  distinction, simply stating that “actions brought by regulators[]

  are not subject to the general one-year statute of limitations.”

  See Fed. Reserve Board Consumer Compliance Handbook, Regulation Z

  at 82 (Nov. 2015).     To the extent that the Federal Reserve in 2013

  may have interpreted § 1607 to apply only to non-court proceedings,

  its interpretation has changed.           Thus, much of the ITT court’s

  reasoning is unconvincing.

        Citizens also points to the now-vacated decision in PHH I,

  but the case is largely inapposite.         See Mot. to Dismiss 16, 22.

  In PHH I, the parties disagreed regarding the applicable statute

  of limitations when the CFPB sues under the Real Estate Settlement

  Procedures Act (“RESPA”).      See 839 F.3d at 52.     The RESPA provides

  a one-year statute of limitations for cases brought by private

  individuals and a three-year statute of limitations for “actions”

  brought by the CFPB.     Id. (citing 12 U.S.C. § 2614).        Unlike here,

  the parties took for granted that the CFPB was not governed by the

  one-year limitation for private parties.            See id.    Instead, the

  question was whether the three-year limitation applied solely to

  the CFPB’s civil actions in court, or if it also governed the

  CFPB’s administrative enforcement actions.           See id.   As a matter

  of statutory interpretation, the court determined that the section

  applied to both types of actions.         See id.

        Citizens tries to bolster its argument with the following

  statement from PHH I:     “for actions the CFPB brings in court under


                                       14
Case 1:20-cv-00044-WES-LDA Document 40 Filed 12/01/20 Page 15 of 42 PageID #: 657




  any of the 18 pre-existing consumer protection statutes, the CFPB

  may   only   ‘commence,    defend,   or   intervene   in   the   action   in

  accordance with the requirements of that provision of law, as

  applicable.’”    Id. at 51 n.28 (quoting 12 U.S.C. § 5564(g)(2)(B)).

  But this passage does not shed any light on the primary issue here:

  whether TILA contains a statute of limitations applicable to

  actions brought by the CFPB.           If TILA does, that statute of

  limitations would clearly control the TILA counts, and would likely

  also control the derivative CFPA counts.         But the Court concludes

  that TILA does not contain a statute of limitations applicable to

  the CFPB, so PHH I is largely beside the point.

        In sum, TILA’s plain language dictates that § 1640 governs

  civil suits brought by individuals and state attorneys general,

  while § 1607 provides the cause of action for federal enforcement

  agencies such as the CFPB.        The cases mustered in opposition by

  Citizens are either inapt or unconvincing.            Because § 1607 does

  not contain a statute of limitations, instead stating that cases

  brought by the CFPB “shall be enforced under . . . subtitle E of

  the [CFPA],” this action is governed by subtitle E’s requirement

  that cases be brought within three years of discovery by the CFPB.

  15 U.S.C. § 1607(a)(6); see also 12 U.S.C. § 5564(g)(1).                  As

  explained below, with the tolling agreements in the mix, the

  lawsuit was filed and ratified before the expiration of the three-

  year period.


                                       15
Case 1:20-cv-00044-WES-LDA Document 40 Filed 12/01/20 Page 16 of 42 PageID #: 658




        2.      Seila Law and Ratification

        Citizens next argues for dismissal based on the Supreme

  Court’s recent holding that the CFPA unconstitutionally restricts

  the ability of the President to remove the CFPB Director.                        See

  Seila Law, 140 S. Ct. at 2197; see generally Def.’s Suppl. Br. in

  Supp. of Mot. to Dismiss (“Def.’s Suppl. Br.”), ECF No. 33.                    Based

  on this holding, Citizens contends that the CFPB lacked Article II

  authority to bring this suit in January 2020.                  See Def.’s Suppl.

  Br. 16-17.      Citizens also argues that the CFPB lacked standing as

  an executive agency, thereby depriving this Court of Article III

  jurisdiction.      See id.

        The Constitution grants the President the power to “take Care

  that the Laws be faithfully executed.”           Art. II, § 3.          Therefore,

  he (and someday she) generally has “the authority to remove those

  who assist him in carrying out his duties.”              Free Enterprise Fund

  v. Pub. Co. Accounting Oversight Bd., 561 U.S. 477, 513-14 (2010).

  The   CFPA,    however,   restricts    the    reasons    for    which    the    CFPB

  Director can be removed.           See 12 U.S.C. § 5491(c)(3).           In Seila

  Law the Supreme Court held that “the CFPB’s leadership by a single

  individual      removable     only     for    inefficiency,        neglect,       or

  malfeasance violates the separation of powers.”                   140 S. Ct. at

  2197.      Nonetheless,      the   Supreme    Court     held    that    “the    CFPB

  Director’s      removal   protection     is    severable       from     the    other

  statutory provisions bearing on the CFPB’s authority.”                        Id. at


                                         16
Case 1:20-cv-00044-WES-LDA Document 40 Filed 12/01/20 Page 17 of 42 PageID #: 659




  2192.     And, thus, “[t]he agency may therefore continue to operate,

  but its Director . . . must be removable by the President at will.”

  Id.   In support of its decision to sever the provision rather than

  strike down the entire CFPA, the Court noted that dismantling the

  CFPB and shifting its responsibilities back to the agencies that

  had previously enforced consumer protection laws “would trigger a

  major regulatory disruption and would leave appreciable damage to

  Congress’s work in the consumer-finance arena.”          Id. at 2210.

        But what comes of pending enforcement actions?             The Court

  declined to answer:

        The Government [argues] that the [CID], though initially
        issued by a Director unconstitutionally insulated from
        removal, can still be enforced on remand because it has
        since been ratified by an Acting Director accountable to
        the President. The parties dispute whether this alleged
        ratification in fact occurred and whether, if so, it is
        legally sufficient to cure the constitutional defect in
        the original demand. That debate turns on case-specific
        factual and legal questions not addressed below and not
        briefed here.     A remand . . . is therefore the
        appropriate course . . . .

  Id. at 2208. 7

        Although the Supreme Court did not resolve this issue, it

  clearly framed the question as one of ratification.           The doctrine

  of ratification stems from agency law.          See FEC v. NRA Political

  Victory Fund, 513 U.S. 88, 98 (1994).          The basic idea is that a


        7In that proceeding, the CFPB had sued to enforce compliance
  with a CID.    See Seila Law LLC v. CFPB, 140 S. Ct. 2183, 2194
  (2020).   Though the procedural posture was different from that
  here, the constitutional issues were much the same.


                                       17
Case 1:20-cv-00044-WES-LDA Document 40 Filed 12/01/20 Page 18 of 42 PageID #: 660




  legitimate agent (here, the CFPB Director, post-Seila Law) can

  ratify    a   decision         made    previously        by    an    improper    agent      (the

  Director,      pre-Seila        Law)    on   behalf       of    a    principal     (the     CFPB

  itself).      In essence, ratification is the act of making a decision

  nunc    pro   tunc       to   the     time   of    the    original,       improperly        made

  decision.          For    a    ratification        to    be    effective,       three      basic

  requirements must be met.               “First, the ratifier must, at the time

  of ratification, still have the authority to take the action to be

  ratified.      Second, the ratifier must have full knowledge of the

  decision to be ratified.               Third, the ratifier must make a detached

  and considered affirmation of the earlier decision.”                                  Advanced

  Disposal Servs. E., Inc. v. NLRB, 820 F.3d 592, 602 (3d Cir. 2016).

         Here, the parties dispute the validity of two CFPB actions:

  (a) the decision to file the civil action in January 2020, and

  (b) the decision to enter into the tolling agreements from 2017 to

  2020.     For the reasons that follow, the Court concludes that

  (a) the ratification of the civil action was sufficient to remedy

  the harm caused by the Director’s unconstitutional insulation, and

  (b) the       tolling         agreements      were       not        contaminated      by    the

  unconstitutional          removal       provision        and     thus    do     not    require

  ratification.

                a.     Ratification of the Civil Action

         Two days after the decision in Seila Law was issued, Director

  Kraninger ratified this lawsuit.                   See Kraninger Decl. 2, ECF No.


                                                18
Case 1:20-cv-00044-WES-LDA Document 40 Filed 12/01/20 Page 19 of 42 PageID #: 661




  26-1.     Citizens argues that this ratification did not cure the

  constitutional infirmity underlying this enforcement action.                        See

  generally Def.’s Suppl. Br.

         Though the Seila Law decision is still young, the two courts

  to    address     this     issue   thus     far   have     determined   that   a    CFPB

  enforcement action pending at the time of Seila Law may continue

  if the action is ratified by the Director.                    See CFPB v. Chou Team

  Realty LLC, No. 8:20-cv-00043, slip op. at 4 (C.D. Cal. Aug. 21,

  2020) (“Any constitutional deficiency regarding the removability

  issue at the time the Complaint was filed was cured by [severance]

  coupled with [ratification].”); Mot. Hr’g Tr. 67, CFPB v. Law

  Offices of Crystal Moroney, P.C., No. 7:20-cv-03240 (S.D.N.Y. Aug.

  19, 2020) (“[T]he more efficient and sensible course seems to be

  to take the ratification of this prior decision at face value and

  treat that as the adequate remedy for the constitutional violation

  bearing      in   mind     the   discretion       the    judiciary   employs   in    the

  selection of remedies.” (citation and quotations omitted)).                          For

  the    following     reasons,        this    Court      agrees;   ratification     is    a

  sufficient        remedy     for   the      constitutional        violation.       Thus,

  dismissal is unnecessary.

                       i.      Structural Infirmity

         The    Bank’s       primary    contention         is   that   ratification       is

  insufficient because the constitutional defect identified in Seila

  Law was structural.              See Def.’s Suppl. Br. 6-8, 11.            Under the


                                               19
Case 1:20-cv-00044-WES-LDA Document 40 Filed 12/01/20 Page 20 of 42 PageID #: 662




  generally accepted principles of ratification, an agent cannot

  ratify a decision unless the principal had capacity to take the

  action at the time of the original decision.          See CFPB v. Gordon,

  819 F.3d 1179, 1191 (9th Cir. 2016) (citing Restatement on Agency

  (Second) § 84(1)). 8      Due to this purported structural defect,

  Citizens argues that the CFPB (as principal) lacked capacity to

  file the Complaint in January 2020, so the Director (as agent)

  cannot now ratify it.         See Def.’s Suppl. Br. 11.         Relatedly,

  Citizens contends that this purported structural defect stripped

  the CFPB of its executive branch authority and, in turn, its

  standing to bring this suit.          See id. at 16-17.       Furthermore,

  Citizens argues that if the action can be ratified, the Bank is

  left with no remedy for being subjected to the enforcement decision

  of an unconstitutionally insulated director.          See id. at 6-7.

        As Citizens notes, the Court in Seila Law “[held] that the

  structure of the CFPB violates the separation of powers[.]”              Id.

  at 11 (quoting Seila Law, 140 S. Ct. at 2192).         But the Court also

  expressed concern that striking down the entire CFPA “would trigger

  a major regulatory disruption and would leave appreciable damage



        8Due to the Court’s determination, explained below, that the
  constitutional defect primarily affected the directorship, not the
  CFPB as a whole, the Court need not delve into the more flexible
  rule from the Third Restatement, which “advises that a ratification
  is valid even if the principal did not have capacity to act at the
  time . . . .” CFPB v. Gordon, 819 F.3d 1179, 1191–92 (9th Cir.
  2016) (citing Restatement on Agency (Third) § 4.04 cmt. b).


                                       20
Case 1:20-cv-00044-WES-LDA Document 40 Filed 12/01/20 Page 21 of 42 PageID #: 663




  to Congress’s work in the consumer-finance arena.”               Seila Law, 140

  S. Ct. at 2210.        Condemning all past (or even just all pending)

  CFPB actions, without the possibility of ratification, would have

  a   similar    effect.      Moreover,    after   crossing   out    the   removal

  restrictions, the Court concluded that “the CFPB may continue to

  exist   and    operate    notwithstanding     Congress’s    unconstitutional

  attempt to insulate the agency’s Director from removal by the

  President.”     Id. at 2207–08.        Had the structure of the CFPB as a

  whole   been    unconstitutional,       the   excision    of     the   for-cause

  provision would not have fixed the problem.             Bigger changes would

  have been required. This Court thus interprets the Supreme Court’s

  use of the word “structure” to refer to attributes of the CFPB’s

  top brass, not deeper issues with the authority or makeup of the

  Bureau as a whole.

        In Gordon, the former CFPB Director’s recess appointment was

  deemed unconstitutional because it was made without the advice and

  consent of the Senate.        See 819 F.3d at 1185–86.          The enforcement

  action at issue had been initiated while the Director’s appointment

  was invalid, but following his subsequent confirmation by the

  Senate he ratified all his previous actions.              See id.      The Court

  of Appeals for the Ninth Circuit held that “Congress authorized

  the CFPB to bring the action in question.               Because the CFPB had

  the authority to bring the action at the time [the case was

  initiated],     [the     Director’s]    ratification,    done    after   he   was


                                          21
Case 1:20-cv-00044-WES-LDA Document 40 Filed 12/01/20 Page 22 of 42 PageID #: 664




  properly appointed as Director, resolve[d] any Appointments Clause

  deficiencies.”     Id. at 1192 (citations omitted).

        Similarly, in FEC v. Legi-Tech, Inc., 75 F.3d 704 (D.C. Cir.

  1996),   the    court    ruled      that   the    newly       reconstituted      Federal

  Election Commission (“FEC”) could ratify the enforcement action of

  its predecessor, whose make-up had violated separation of powers.

  See id. at 708.         The court rejected the argument made here by

  Citizens:      “Legi–Tech’s contention that the FEC’s reconstitution

  and ratification is not an effective remedy because separation of

  powers is a ‘structural’ constitutional defect that necessarily

  voids all prior decisions is overstated.”                 Id.    “To be sure, Legi–

  Tech was prejudiced . . .            when the FEC brought suit.                But . . .

  the relevant issue is the degree of continuing prejudice now, after

  the FEC’s reconstitution and ratification, and whether that degree

  of prejudice - if it exists - requires dismissal.”                       Id.

        Lastly,    in     PHH    I    the    court      held     the   CFPA’s      removal

  restrictions to be unconstitutional.                  See 839 F.3d at 39.         Though

  the opinion was vacated, its reasoning was largely upheld in Seila

  Law. See 140 S. Ct. at 2192; PHH II, 881 F.3d at 77. Of particular

  relevance       here,     then-Judge         Kavanaugh          stated     that      the

  “constitutional       ruling       w[ould]      not    halt    the   CFPB’s      ongoing

  operations or the CFPB’s ability to uphold the [district court

  judgment] against PHH . . . .”             PHH I, 839 F.3d at 39.




                                             22
Case 1:20-cv-00044-WES-LDA Document 40 Filed 12/01/20 Page 23 of 42 PageID #: 665




        The principles articulated in Gordon, Legi-Tech, and PHH I

  fully apply here.        “Constitutional litigation is not a game of

  gotcha against Congress” or the CFPB.               Barr v. Am. Ass’n. of

  Political Consultants, Inc, 140 S. Ct. 2335, 2351 (2020).           Because

  the constitutional deficiency identified in Seila Law concerned

  only the CFPB’s directorship, and because the deficiency was found

  to be severable, the CFPB was never divested of its power to act

  as a principal and its standing as a plaintiff.

                     ii.   Unclean Hands

        Next, Citizens argues that “[d]ismissal is the proper remedy

  where, as here, federal officers discharge their duties in a way

  that is known to them to violate the United States Constitution.”

  Def.’s Suppl. Br. 2 (citation and quotations omitted).              Because

  ratification is an equitable doctrine, the Court has discretion to

  balance the interests at stake.           See Advanced Disposal, 820 F.3d

  at 603.

        Citizens relies on the fact that in September 2019, while

  Seila Law was pending before the Supreme Court, the Director sent

  a letter to Congress, adopting the position that the removal

  provision violated the Constitution, but concluding that the CFPB

  could   continue    to   operate   because    the   removal   provision   was

  severable from the rest of the CFPA.            See Letter from Director

  Kathleen Kraninger to Speaker Nancy Pelosi 2-3 (Sept. 17, 2019),

  ECF No. 15-3.       As it turned out, Director Kraninger was right.


                                       23
Case 1:20-cv-00044-WES-LDA Document 40 Filed 12/01/20 Page 24 of 42 PageID #: 666




  “[N]othing in the Seila Law decision . . . suggests that the [CFPB]

  was engaged in some sort of bad conduct requiring [an] overly broad

  remedy to deter that conduct going forward.            It was the [CFPB’s]

  position that prevailed in Seila Law, that the removal provision

  is unconstitutional but severable.”            Hr’g Tr. 40, Law Offices of

  Crystal Moroney, No. 7:20-cv-03240.        Neither the Director nor the

  CFPB engaged in nefarious behavior; rather, they plugged away at

  the mission entrusted to them by Congress, making the best of a

  flawed statutory scheme.       Their hands are clean.

                    iii. Reasoned Judgment

        Third, Citizens argues that the speed at which the Director

  ratified the decision demonstrates its invalidity. See Def.’s

  Suppl. Br. 27-30.         Indeed, for a ratification to be effective,

  “the ratifier must make a detached and considered affirmation of

  the   earlier   decision.”      Advanced   Disposal,    820   F.3d   at   602.

  However,    “absent   a    contention   that    [the   decision-maker     was]

  actually biased[,]” the Court cannot second-guess such a decision.

  Legi-Tech, 75 F.3d at 709.       Thus, courts have consistently upheld

  ratifications even under circumstances indicating a less-than-

  thorough review.      See Advanced Disposal, 820 F.3d at 604 (holding

  that where ratifier “claims that it specifically considered the

  relevant supporting materials[, and opposing party] d[id] not

  present any evidence suggesting otherwise[, a court] can therefore

  presume that [ratifier] appropriately reconsidered[] its earlier


                                       24
Case 1:20-cv-00044-WES-LDA Document 40 Filed 12/01/20 Page 25 of 42 PageID #: 667




  [decision]”        (citation      omitted));     Gordon,     819     F.3d   at     1186

  (upholding ratification of “any and all actions” taken during six-

  month period); Legi-Tech, 75 F.3d at 709 (refusing to “examine the

  internal deliberations” leading to ratification even though review

  may have been “nothing more than a ‘rubberstamp’”).

         Here, Director Kraninger declared that she “considered the

  basis for the [CFPB]’s decision to file the . . . lawsuit.”

  Kraninger Decl. 2, ECF No. 26-1.               Other than the truncated review

  period, there is no reason to doubt her.                The Court finds that the

  ratification was the product of a reasoned judgment.

                       iv.      Sufficient Remedy

         “In the specific context of the President’s removal power,

  [it is] sufficient that the challenger ‘sustain[s] injury’ from an

  executive act that allegedly exceeds the official’s authority.”

  Seila Law, 140 S. Ct. at 2196 (quoting Bowsher v. Synar, 478 U.S.

  714,    721    (1986)).         Therefore,     although    the     preceding     three

  arguments are unavailing, Citizens did suffer an injury of some

  sort.       To determine the upshot of this injury, the Court must

  examine       “the    degree       of    continuing      prejudice      [following]

  ratification, and whether that degree of prejudice . . . requires

  dismissal.”        Legi-Tech, 75 F.3d at 708.

         In   Collins      v.   Mnuchin,   the    Fifth   Circuit      held   that    the

  Director      of   the     Federal   Housing    Finance     Agency    (“FHFA”)      was

  unconstitutionally insulated from removal.                 938 F.3d 553, 587 (5th


                                            25
Case 1:20-cv-00044-WES-LDA Document 40 Filed 12/01/20 Page 26 of 42 PageID #: 668




  Cir. 2019), cert. granted, 19-422, 2020 WL 3865248 (U.S. July 9,

  2020), and cert. granted, 19-563, 2020 WL 3865249 (U.S. July 9,

  2020).      In considering the proper remedy, the court took judicial

  notice of the fact that Presidents Obama and Trump had each “picked

  their own FHFA directors, allaying concerns that the removal

  restriction prevented them from installing someone who would carry

  out their policy vision.”         Id. at 594.       Same here.      Following his

  nomination     by    President    Obama,     CFPB   Director    Richard   Cordray

  served until President Trump’s first year in office, at which point

  he resigned, leaving Leandra English to temporarily take the reins.

  See English v. Trump, 279 F. Supp. 3d 307, 311 (D.D.C. 2018),

  appeal dismissed, 18-5007, 2018 WL 3526296 (D.C. Cir. July 13,

  2018).      But President Trump installed Mick Mulvaney as Acting

  Director, and after a standoff with Ms. English, Mr. Mulvaney

  prevailed.     See id. at 314-15, 337.          President Trump subsequently

  nominated Director Kraninger, who was confirmed by the Senate in

  2018.    See Kraninger Decl. 1, ECF No. 26-1.

        The    Bank’s    injury    is   that   the    President   –   but   for   the

  statutory restrictions - might have removed the Director in order

  to reverse her enforcement decision in this case, or that a

  Director fully accountable to the President might have behaved

  differently.        Ratification resolves those possibilities.            Despite

  the President’s newly unencumbered power of removal, Director




                                          26
Case 1:20-cv-00044-WES-LDA Document 40 Filed 12/01/20 Page 27 of 42 PageID #: 669




  Kraninger remains in charge, and she ratified the decision to bring

  the instant case.

        Moreover, the type of constitutional infirmity here is even

  less acute than that in Gordon and Legi-Tech, Appointments Clause

  cases in which ratification was deemed sufficient.             See Gordon,

  819 F.3d at 1192; Legi-Tech, 75 F.3d at 709.               In those cases,

  “officers were vested with authority that was never properly theirs

  to exercise[,]” whereas removal cases deal with officials who “are

  duly appointed by the appropriate officials and exercise authority

  that is properly theirs.”        Collins, 938 F.3d at 593 (citation and

  quotations    omitted).         Therefore,   while     Appointments   Clause

  violations sometimes require a “backward-looking remedy”, removal

  restrictions generally do not. Id. at 596 (Duncan, J., concurring)

  (citing Lucia v. SEC, 138 S. Ct. 2044, 2055 (2018) and Free

  Enterprise Fund, 561 U.S. at 508–09).           Dismissal with prejudice

  would   be   overkill,    and   dismissal    without   prejudice   would    be

  pointless; the Bureau could just bring the action again.                   See

  Doolin Sec. Sav. Bank, F.S.B. v. Office of Thrift Supervision, 139

  F.3d 203, 214 (D.C. Cir. 1998) (noting that “redoing the . . .

  proceedings would bring about the same outcome”).

        On the other hand, Citizens points to Lucia, in which the

  Court stated that “Appointments Clause remedies are designed . .

  . to create incentives to raise Appointments Clause challenges.”

  138 S. Ct. at 2055 n.5 (citation and quotations omitted).                  But


                                        27
Case 1:20-cv-00044-WES-LDA Document 40 Filed 12/01/20 Page 28 of 42 PageID #: 670




  that principle is only marginally applicable here.              First, the

  instant    case    does   not   involve    the   Appointments   Clause;    as

  discussed,       unconstitutional    removal     restrictions    are      less

  malignant.    See Collins, 938 F.3d at 596 (Duncan, J., concurring).

  Second, the constitutional violation has already been identified

  and fixed – at least prospectively – by severance.               If anyone

  should reap the benefit, it is Seila Law LLC, not Citizens.                Of

  course, providing a benefit to latecomers such as Citizens would

  provide an additional enticement, but to an excessive degree.              The

  Court concludes that a harsh remedy is not necessary to create

  proper incentives for future litigants. 9

        Arguably, the proper course of action would have been for the

  CFPB to wait until the Supreme Court’s decision in Seila Law, and

  then file suit in this case.        But what is the continuing prejudice

  to Citizens from the CFPB’s failure to do so?          Only that Citizens

  had to file its papers a few months earlier.          This injury does not

  necessitate dismissal with prejudice.

              b.     Tolling Agreements

        In its supplemental brief, Citizens makes the additional

  argument that the tolling agreements (apart from the lawsuit


        9The Court also stated that “one who makes a timely challenge
  to the constitutional validity of the appointment of an officer
  who adjudicates his case is entitled to relief.” Lucia v. SEC,
  138 S. Ct. 2044, 2055 (2018) (citation and quotations omitted).
  Here, though, the CFPB Director did not adjudicate anything.



                                        28
Case 1:20-cv-00044-WES-LDA Document 40 Filed 12/01/20 Page 29 of 42 PageID #: 671




  itself)     were   also    invalid   due    to   the   unconstitutionality

  identified in Seila Law.          Def.’s Suppl. Br. 17-20.        The CFPB

  disagrees, arguing that despite the removal provision the CFPB on

  the whole was constitutional and could therefore enter into tolling

  agreements.     See Oct. 20, 2020 Hr’g Tr. 43. 10

        As stated, for ratification to be effective, the ratifier

  must have the power “not merely to do the act ratified at the time

  the act was done, but also at the time the ratification was made.”

  NRA Political Victory Fund, 513 U.S. at 98 (citation and quotations

  omitted).     In NRA Political Victory Fund, the FEC filed a petition

  for certiorari in one of its cases, despite the fact that the

  Solicitor General held the exclusive authority to do so.            See id.

  at 98–99.     After the ninety-day period to file the petition had

  elapsed, the Solicitor General attempted to ratify the FEC’s

  petition, but the Court held that the ratification was too late.

  See id.

        Here,    absent     the   tolling    agreements,   the   statute    of

  limitations would have expired years ago.              Ratification of the


         At oral argument, Citizens repeatedly stated that the CFPB
        10

  had conceded that the statute of limitations had run, and that the
  CFPB was arguing for the statute of limitations to be equitably
  tolled. See Oct. 20, 2020 Hr’g Tr. 4-6, 8, 10, 18, 28, 49, 51
  (citing Pl.’s Suppl. Br. 9, ECF No. 32). But the Court does not
  interpret the single paragraph mentioning equitable tolling in the
  CFPB’s brief to constitute such a concession. See Pl.’s Suppl.
  Br. 9.   Moreover, at oral argument, the CFPB made its position
  clear: “[T]here is no need here for equitable tolling. The [CFPB]
  satisfied the statute of limitation.” Oct. 20, 2020 Hr’g Tr. 30.


                                       29
Case 1:20-cv-00044-WES-LDA Document 40 Filed 12/01/20 Page 30 of 42 PageID #: 672




  civil action is therefore predicated on the validity of those

  agreements.       The agreements themselves cannot be ratified because

  it would be nonsensical to toll an already expired deadline. Thus,

  the survival of this case turns on whether the tolling agreements

  were rendered ineffectual by the unconstitutionality identified in

  Seila      Law.    As    discussed,       the   CFPB     as   an    agency    was   not

  unconstitutional        or    powerless;        rather    its      directorship     was

  unlawful in certain respects.             The question, therefore, is whether

  an   enforcement        agency     with    an    unconstitutionally          insulated

  director can enter into a tolling agreement. 11

        This question must live on a spectrum.                    On one end of the

  spectrum are the Bureau’s decisions to bring civil enforcement

  actions, which Citizens described at oral argument as “the purest

  exercise of executive power[.]”              Oct. 20, 2020 Hr’g Tr. 26.             Due

  to   the    importance       of   these   decisions      to   both    the    CFPB   and

  defendants, such choices are imputed to the Director as “agent” of



        11Citizens makes two assertions that do not require much
  discussion.   First, Citizens argues that the agreements cannot
  stand because “‘contractual provisions made in contravention of a
  statute’ and, a fortiori, the Constitution, ‘are void and
  unenforceable . . . .” Def.’s Suppl. Br. 18 (quoting California
  v. United States, 271 F.3d 1377, 1383 (Fed. Cir. 2001)).
  Similarly, Citizens contends that the agreements are void under
  administrative law because a court must set aside an agency action
  that is unconstitutional. Id. (citing 5 U.S.C. § 706(2)(A), (B)).
  But these arguments beg the question at issue, which is whether
  the removal provision of the CFPA infected the tolling agreements
  with unconstitutionality.



                                             30
Case 1:20-cv-00044-WES-LDA Document 40 Filed 12/01/20 Page 31 of 42 PageID #: 673




  the CFPB, even where, as here, the Director’s name does not appear

  on the Complaint itself.        See Compl. 12. 12     Therefore, when an

  aspect of the directorship is declared unconstitutional, pending

  cases must be ratified by a constitutionally acceptable leader.

  See Legi-Tech, 75 F.3d at 708.            Moreover, certain circumstances

  render ratification incapable of remedying the harm.            See, e.g.,

  Lucia, 138 S. Ct. at 2055; NRA Political Victory Fund, 513 U.S. at

  98-99.

        On the other end of the spectrum are the agency’s ministerial

  tasks, for which ratification would be absurd.          For example, if a

  governmental agency leases office space, the building owner could

  not claim that the lease was void because the agency’s director

  was unconstitutionally insulated from removal at the time the lease

  was signed.     Clearly, many of the smaller decisions involved in

  the CFPB’s enforcement activities are not imputed to the Director.

        A tolling agreement is a tool that both sides seek to use for

  their advantage.     The CFPB gains time to gather more information,



        12Indeed, a CFPB policy manual seems to require its attorneys
  to receive approval from the Director prior to filing a civil
  action. See Office of Enforcement, CFPB, Policies and Procedures
  Manual,     96,    125    (Oct.    5,    2017)     (available    at
  https://files.consumerfinance.gov/f/documents/201710_cfpb_enforc
  ement-policies-and-procedures-memo_version-3.0.pdf).     The Court
  does not cite this document as factual proof of the CFPB’s policies
  or of the procedures that were followed in this case. Rather, the
  Court references this document as support for the general idea
  that some decisions are more important than others and thus can be
  imputed to the Director.


                                       31
Case 1:20-cv-00044-WES-LDA Document 40 Filed 12/01/20 Page 32 of 42 PageID #: 674




  and   the   subject   of   the   investigation    has    the   opportunity    to

  negotiate a settlement, demonstrate good behavior, or otherwise

  convince the Bureau to drop the case.        These agreements are on par

  in    importance    with   motions   filed   in   a     case   or    substantive

  conversations between enforcement counsel and defense counsel.

  Such actions are important, but they pale in importance next to

  the decision to bring a complaint.           The tolling agreements are

  mundane enough that they fall below the threshold at which they

  are imputed to the Director, and thus are not rendered void or

  unenforceable by Seila Law.

         The tolling agreements are also protected temporally.                  In

  Seila Law, the Supreme Court made no indication that it was

  invalidating all the past actions of the CFPB.             Sometimes, what’s

  done is done.      See, e.g., Buckley v. Valeo, 424 U.S. 1, 142 (1976)

  (stating that “past acts of the Commission are . . . accorded de

  facto validity” despite Appointments Clause violation).                   Though

  Seila Law calls into question all pending civil actions, forcing

  the CFPB to argue here for the saving grace of ratification, the

  Supreme Court did not hold that every antecedent action or decision

  need also be ratified.

         For example, if the CFPB obtained the evidence necessary to

  bring a civil action through a pre-Seila Law CID, the case would

  not live or die based on ratification of that CID.                  This is true

  because the decision to bring the civil action was separate from


                                        32
Case 1:20-cv-00044-WES-LDA Document 40 Filed 12/01/20 Page 33 of 42 PageID #: 675




  the decision to issue the CID.          Even though the two are related,

  only   the   pending   civil   action     itself   requires   post-severance

  blessing.    In the same way, although the current suit is dependent

  on the tolling agreements, the decisions to enter into the tolling

  agreements and to bring the civil suit are distinct.            The decision

  to sign the tolling agreements is not a pending matter – unlike

  this case itself - and is therefore undisturbed by the Supreme

  Court’s holding in Seila Law.

         For these reasons, the Court concludes that the tolling

  agreements are valid, and the suit was filed within the three-year

  discovery deadline.      See 12 U.S.C. § 5564(g)(1).

         3.    Funding Structure

         Citizens next claims that the CFPB’s funding structure is

  unconstitutional.       The United States Constitution provides that

  “No Money shall be drawn from the Treasury, but in Consequence of

  Appropriations made by Law.”        Art. I, § 9, cl. 7.         The Supreme

  Court has “underscore[d] the straightforward and explicit command

  of the Appropriations Clause.        It means simply that no money can

  be paid out of the Treasury unless it has been appropriated by an

  act of Congress.”       Office of Pers. Mgmt. v. Richmond, 496 U.S.

  414, 424 (1990) (citation and quotations omitted).

         The CFPB’s core funding does not come from Congressional

  appropriations.        Instead, the CFPB receives a portion of the

  operating budget of the Federal Reserve, see 12 U.S.C. § 5497(a),


                                       33
Case 1:20-cv-00044-WES-LDA Document 40 Filed 12/01/20 Page 34 of 42 PageID #: 676




  which, in turn, is funded by fees paid by financial institutions,

  see 12 U.S.C. § 243.

        Over   the    past   decade,    both   before    and   after   Seila   Law,

  litigants    have    argued    that   the    CFPB’s    funding   structure     is

  unconstitutional. 13       None has succeeded.        See PHH II, 881 F.3d at

  95 (“The way the CFPB is funded fits within the tradition of

  independent financial regulators.”); CFPB v. Navient Corp., 3:17-

  CV-101, 2017 WL 3380530, at *16 (M.D. Pa. Aug. 4, 2017) (stating

  that CFPB’s funding is not “constitutionally concerning”); ITT

  Educ. Services, Inc., 219 F. Supp. 3d at 897 (“[Defendant’s]

  conclusory assertion that the CFPA’s funding structure violates

  the [Constitution is] without merit”); CFPB v. Morgan Drexen, Inc.,

  60 F. Supp. 3d 1082, 1089 (C.D. Cal. 2014) (“[T]he structure of

  the CFPB does not violate the Appropriations Clause.”); Mot. Hr’g

  Tr. 58, Law Offices of Crystal Moroney, No. 7:20-cv-03240 (CFPB’s

  funding structure “does not violate the appropriations and vesting

  clauses in the Constitution.”).              In short, because the CFPB’s

  funding does not come from the Treasury, there is no constitutional

  requirement that Congress control the yearly budget. See Am. Fed’n


        13In Seila Law, the Court stated that “[t]he CFPB’s receipt
  of funds outside the appropriations process further aggravates the
  agency’s threat to Presidential control.”     140 S. Ct. at 2204.
  But this statement only concerned the constitutionality of the
  removal provision, not the constitutionality of the funding
  mechanism. See id. at 2209 (“The only constitutional defect we
  have identified in the CFPB’s structure is the Director’s
  insulation from removal.”).


                                         34
Case 1:20-cv-00044-WES-LDA Document 40 Filed 12/01/20 Page 35 of 42 PageID #: 677




  of Gov’t Emps., AFL–CIO, Local 1647 v. Fed. Labor Relations Auth.,

  388 F.3d 405, 409 (3d Cir. 2004) (“Congress [may] loosen its own

  reins on public expenditure.”).             The CFPB’s funding does not

  violate the Appropriations Clause.

        4.    Pleading Defects

        Citizens claims two pleading defects in Counts I and II.

  These counts allege that Citizens committed statutory violations

  by requiring customers to substantiate reports of unauthorized use

  with fraud affidavits signed at the penalty of perjury.

              a.    Staff Commentary

        First, Citizens argues that the CFPB impermissibly relies on

  its staff commentary to Regulation Z, instead of the TILA statute

  or Regulation Z itself, to make out a violation.               See Mot. to

  Dismiss 28.      Regulation Z states that an issuer must conduct a

  “reasonable investigation” in response to a written notice from

  the cardholder of unauthorized use, but does not make clear whether

  this requirement applies to reports of unauthorized use made by

  telephone.       See   12   C.F.R.   §§    1026.12(b),   1026.13(f).     The

  commentary, on the other hand, explicitly extends the requirement

  to telephone reports.       See 12 C.F.R. pt. 1026, Supp. I, 12(b)(3).

  Additionally, the staff commentary states that an issuer may not

  “automatically” reject a report of unauthorized use based on a

  cardholder’s refusal to complete an affidavit, signed at the

  penalty of perjury, to support the claim of unauthorized use.             12


                                        35
Case 1:20-cv-00044-WES-LDA Document 40 Filed 12/01/20 Page 36 of 42 PageID #: 678




  C.F.R. pt. 1026, Supp. I, 13(f)(3).            The regulation itself makes

  no   mention   of   such   affidavits.         12   C.F.R.    §§   1026.12(b),

  1026.13(f).    Seizing upon these distinctions, Citizens argues that

  the commentary lacks authority because public statements from the

  CFPB and statements contained within the introduction to the

  commentary characterize the staff commentary as mere guidance.

  Def.’s Reply 16, ECF No. 20.

        The Supreme Court, however, has foreclosed this argument.

  “Unless   demonstrably     irrational,    []   staff   opinions    construing

  [TILA] or Regulation [Z] [are] dispositive.”             Ford Motor Credit

  Co. v. Milhollin, 444 U.S. 555, 565 (1980).            At the time of Ford

  Motor, the CFPB did not exist, and the Federal Reserve Board was

  authorized to issue regulations regarding TILA.              In 2010, Congress

  transferred this authority to the CFPB, and the Federal Reserve

  Board’s staff opinions “were adopted in wholesale form, minus a

  few technical changes . . . .”        Fridman v. NYCB Mortg. Co., LLC,

  780 F.3d 773, 776 (7th Cir. 2015).        Since then, Courts of Appeals

  have uniformly held that the staff commentary, now published by

  the CFPB instead of the Federal Reserve, remains dispositive unless

  demonstrably irrational.      See Curtis v. Propel Prop. Tax Funding,

  LLC, 915 F.3d 234, 242 (4th Cir. 2019) (stating that courts “defer”

  to the staff commentary (citing Ford Motor, 444 U.S. at 557));

  Krieger v. Bank of Am., N.A., 890 F.3d 429, 436 n.3 (3d Cir. 2018)

  (“[A]s long as the agency’s views are not demonstrably irrational,


                                       36
Case 1:20-cv-00044-WES-LDA Document 40 Filed 12/01/20 Page 37 of 42 PageID #: 679




  we   treat    them       as   dispositive.”   (citations    and    quotations

  omitted)); Fridman, 780 F.3d at 776 (noting that the commentary

  may deserve even greater deference under the CFPB than it did under

  the Federal Reserve, but concluding that “for present purposes it

  is enough to say that [a certain part of the staff commentary] is

  not ‘demonstrably irrational’”).

        Citizens makes no argument that the relevant sections of the

  staff commentary are demonstrably irrational; nor could it.                 The

  provisions at issue are logical extensions of the rules laid out

  in TILA and Regulation Z.         Without a reasonable investigation, the

  requirement       that   banks   refund   unauthorized   charges    would    be

  meaningless.         Moreover,     the    prohibition    against    requiring

  affidavits at the penalty of perjury is entirely consistent with

  TILA’s goal of “plac[ing] the risk of fraud primarily on the card

  issuer . . . .”      Krieger, 890 F.3d at 434 (quoting DBI Architects,

  P.C. v. Am. Express Travel-Related Servs. Co., 388 F.3d 886, 892

  (D.C. Cir. 2004)).

        The Complaint sets forth a plausible claim to relief by

  alleging non-compliance with the staff commentary.

               b.     Factual Sufficiency

        Citizens next argues that even if non-compliance with the

  staff commentary is a valid basis for liability, Counts I and II

  fail to allege sufficient facts.              Mot. to Dismiss 30.       This

  argument falls short.         The commentary provides, in part, that:


                                           37
Case 1:20-cv-00044-WES-LDA Document 40 Filed 12/01/20 Page 38 of 42 PageID #: 680




        [t]he card issuer may not automatically deny a claim
        based solely on the cardholder’s failure or refusal to
        . . . provid[e] an affidavit[.] . . . The procedures
        involved in investigating claims may differ, but . . .
        a creditor may not require the cardholder to provide an
        affidavit . . . under penalty of perjury as part of a
        reasonable investigation.

  12 C.F.R. pt. 1026, Supp. I, 13(f)(3).

        The Complaint alleges that “Citizens’s process permitted Bank

  employees to require consumers to complete the Fraud Affidavit

  provided by the Bank, and automatically deny the claim if the

  consumer failed to do so[,]” that “[d]ue to the language used in

  the   Fraud   Affidavit    .       .       .       and    its   notarization      requirement,

  consumers’    signatures       .       .       .    were    subject    to   the    penalty   of

  perjury[,]”     and    that            “[i]n             numerous     instances,      Citizens

  automatically     denied       consumers’                  billing     error      notices    and

  unauthorized use claims because those consumers refused to or were

  unable to complete the Fraud Affidavit.”                            Compl. ¶¶ 16, 18, 19.

        Citizens argues that the use of the word “permitted” indicates

  that the rejection of the claims was not automatic.                                See Mot. to

  Dismiss 27.     This contention misses the mark.                         The allegation is

  not that Citizens required a fraud affidavit of every customer,

  but rather that in numerous instances, Citizens denied claims

  simply because the cardholder did not complete a fraud affidavit.

  Such denials violate the plain language of the staff commentary.

  See 12 C.F.R. pt. 1026, Supp. I, 13(f)(3).                            Counts I and II were

  adequately pled.


                                                      38
Case 1:20-cv-00044-WES-LDA Document 40 Filed 12/01/20 Page 39 of 42 PageID #: 681




         5.     Enforcement of Regulation Z

         Citizens next argues that the counts brought under the CFPA

  fail to the extent that they rely on Regulation Z because the

  regulation was initially promulgated by the Federal Reserve.              See

  Mot. to Dismiss 30-31.       Indeed, the only regulations enforceable

  under the CFPA are those “prescribed by the [CFPB].”          See 12 U.S.C.

  §§ 5481(14), 5536(a)(1)(A).        The Dodd-Frank Act, however, provided

  that    “[a]ll    consumer   financial      protection   functions   of   the

  [Federal Reserve] are transferred to the [CFPB].”              12 U.S.C. §

  5581(b)(1)(A).     Pursuant to its newly obtained authority, the CFPB

  in 2011 republished Regulation Z as an interim final rule for

  public comment.     See Truth in Lending (Regulation Z), 76 Fed. Reg.

  79768 (Proposed Dec. 22, 2011).            In 2013, the CFPB published the

  final version of Regulation Z.         See Truth in Lending (Regulation

  Z), 78 Fed. Reg. 76033 (Dec. 16, 2013).           This republished version

  of Regulation Z clearly was “prescribed” by the CFPB.           The Bank’s

  argument ignores clear congressional intent and, if successful,

  would upend an entire regulatory system.          Violations of Regulation

  Z are actionable under the CFPA.

         6.     Categories of Relief

         Lastly, Citizens contends that certain types of relief sought

  by the CFPB are unavailable because the Complaint does not allege

  facts sufficient to support those forms of relief. Mot. to Dismiss

  32-35.      This argument fails.


                                        39
Case 1:20-cv-00044-WES-LDA Document 40 Filed 12/01/20 Page 40 of 42 PageID #: 682




        First, the Bank argues that injunctive relief is unavailable

  because the Complaint alleges no ongoing violations.          However, “it

  need not appear that the plaintiff can obtain the specific relief

  demanded as long as the court can ascertain from the face of the

  complaint that some relief can be granted.”         Doe v. U.S. Dep’t. of

  Justice, 753 F.2d 1092, 1104 (D.C. Cir. 1985).         Thus, “a motion to

  dismiss is not a proper vehicle for addressing a prayer for relief,

  which is not part of the cause of action.”        Reininger v. Oklahoma,

  292 F. Supp. 3d 1254, 1266 (W.D. Okla. 2017). 14 Here, the Complaint

  clearly makes out a basis for at least some relief for each count.

  See Fed. R. Civ. P. 8(a) (requiring “a short and plain statement

  of the claim showing that the pleader is entitled to relief”).            It

  is no matter that certain types of requested relief arguably do


        14Hence, it is unsurprising that most of the cases cited by
  Citizens do not concern motions to dismiss.      See Davis v. Fed.
  Election Comm’n., 554 U.S. 724, 732 (2008) (summary judgment);
  Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc.,
  528 U.S. 167, 167 (2000) (same); City of Los Angeles v. Lyons, 461
  U.S. 95, 100 (1983) (preliminary injunction); SEC v. Sargent, 329
  F.3d 34, 39 (1st Cir. 2003) (question of post-trial relief);
  Donahue v. City of Boston, 304 F.3d 110, 115-16 (1st Cir. 2002)
  (summary judgment); SEC v. Pros Intern., Inc., 994 F.2d 767, 768
  (10th Cir. 1993) (same); SEC v. Slocum, Gordon & Co., 334 F. Supp.
  2d 144, 185 (D.R.I. 2004) (question of post-trial relief); SEC v.
  Mellert, C03-0619 MHP, 2006 WL 927743, at *1 (N.D. Cal. Mar. 29,
  2006) (question of civil penalty based on criminal conviction).
  In the only three cited cases dealing with motions to dismiss, the
  actions were dismissed in their entirety due to the plaintiffs’
  failure to make out any claim for relief. See SEC v. Gentile, 939
  F.3d 549, 552-53, 566 (3d Cir. 2019); U.S. ex rel. Guth v. Roedel
  Parsons Koch Blache Balhoff & McCollister, 626 Fed. Appx. 528, 529
  (5th Cir. 2015); Ice Cream Distribs. of Evansville, LLC v. Dreyer’s
  Grand Ice Cream, Inc., 487 F. App’x 362, 362-63 (9th Cir. 2012).


                                       40
Case 1:20-cv-00044-WES-LDA Document 40 Filed 12/01/20 Page 41 of 42 PageID #: 683




  not have a factual basis.     This dispute is one for summary judgment

  or trial.

        Second, the Bank argues that undisputed facts (outside of the

  Complaint)    establish    that   all     affected   customers   have   been

  reimbursed, and that demands for damages, restitution, refunds, or

  disgorgement should therefore be stricken from the Complaint.            See

  Mot. to Dismiss 33-35.       Rule 12(f) of the Federal Rules of Civil

  Procedure provides that “[t]he court may strike from a pleading an

  insufficient defense or any redundant, immaterial, impertinent, or

  scandalous matter.”       Such motions “are generally disfavored and

  will usually be denied unless the allegations have no possible

  relation to the controversy and may cause prejudice to one of the

  parties.” DeMoulis v. Sullivan, CIV. A. 91-12533-Z, 1993 WL 81500,

  at *6 (D. Mass. Feb. 26, 1993) (citation and quotations omitted).

        Here, Citizens states that the CFPB is “well aware that they

  seek monetary remedies for customers who already received payments

  from the Bank.”      Mot. to Dismiss 34.         Again, this contention

  involves factual issues that must be resolved at summary judgment

  or trial.    There is no cause to strike material from the Complaint

  at this time.




                                       41
Case 1:20-cv-00044-WES-LDA Document 40 Filed 12/01/20 Page 42 of 42 PageID #: 684




  IV.   Conclusion

        For the reasons stated herein, the Motion to Dismiss, ECF No.

  14, is DENIED.


  IT IS SO ORDERED.




  William E. Smith
  District Judge
  Date: December 1, 2020




                                       42
